DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) submitted on 6/1/2021, 4/7/2021, 7/15/2020, 5/8/2019 have been received and considered by the examiner.
Drawings
The drawings submitted on 5/8/2019 has been received and is made of record. 

Election/Restrictions
Claims 1-21 are allowable. The restriction requirement as set forth in the Office action mailed on 3/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “A charging unit electrically connectable to a mains power supply, the charging unit comprising: … (c) a power output circuit which omits any overvoltage protection circuitry and which, in a charging mode, is electrically connected to the onboard energy storage member; … and when the ultracapacitor is electrically connected to the power output circuit, the ultracapacitor is connected between the positive electrode and the negative electrode of the onboard energy storage member in an open circuit charging configuration whereby a maximum charge state of the ultracapacitor is defined by a voltage level of the onboard energy storage member” as recited in independent claim 1. Claims 2-13 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A charging unit electrically connectable to a mains power supply, the charging unit comprising: … (c) a power output circuit comprising an electrical output port that is electrically connectable to an ultracapacitor and an output circuit load in series with the electrical output port; wherein when the ultracapacitor is electrically connected to the electrical output port, the ultracapacitor is connected to the energy storage member in an open circuit charging configuration whereby a maximum charge state of the ultracapacitor is defined by a voltage level of the onboard energy storage member; and when the ultracapacitor is electrically connected to the electrical output port, the ultracapacitor is connected in series with the load component between the positive electrode and the negative 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200274382 and US 20200274376 belong to the instant assignee and are cited for background relevance only.
US 10252634 discloses a power supply apparatus and method for providing electric energy to a target system. The power supply apparatus includes: a capacitor module configured to store electric charge and provide electric energy to a target system based on the stored electric charge; an internal battery module configured to be operably connected with the capacitor module in series; and an output interface configured to couple the internal battery module with the capacitor module. The internal battery module and the capacitor module provide electric energy to the target system in controllable series connection through the output interface. However, ‘634 does not disclose the allowable subject matter as recited above.

US 8493036 discloses a device for providing charge energy which may include: a battery with positive and negative leads; charge storage with first and second capacitor components in series and a center tap between them; and first and second charge paths between the positive lead and the negative lead. The first charge path traverses via the first capacitor component and the center tap, and the second charge path traverses via the second capacitor component and the center tap. The charge storage may be configured as a supercapacitor or two in series. Additionally, the first and second charge paths can be adapted to switch between open and closed states so that, at any given time, one of them is closed and allowing charge current to pass from the battery to one of the first or second capacitor components. The first and second charge paths are controllable in order to switch "on," switch "off," or adjust any charge current flowing therethrough from the power source (e.g., battery) to one or simultaneously to both of the first and second capacitor components. However, ‘036 does not disclose the allowable subject matter as recited above.

US 20200067333 discloses a vehicle battery jump starter that is powered by a removable and rechargeable battery pack, such as a battery pack used with various hand-held power tools. The battery pack removably connects to a vehicle battery jump starter and can be selectively used to charge a power boost module within the vehicle battery jump starter. The power boost module includes, for example, a plurality of supercapacitors or lithium polymer battery cells. The power boost module in combination with the battery pack 100 can be used to jump start a vehicle battery. However, ‘333 does not disclose the allowable subject matter as recited above.
US 8179103 discloses a battery boost circuitry configured to charge a supercapacitor to a regulated voltage different from the battery voltage and apply a series combination of the regulated voltage and the battery voltage to a load such as a starter motor for an internal 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859